DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 5-17-2022 is acknowledged.  The traversal is on the ground(s) that there is not a search burden.  This is not found persuasive because the method does not require a metal blade feeding apparatus as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings do not appear to show a starter chain (120) which is claimed in claim 15. Therefore, the starter chain (120) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                                     Claim Objections
Claim 1, lines 13 and 14 objected to because of the following informalities: “is rotates” should be --is rotated--.  Appropriate correction is required.
Claim 11, line 2 is objected to because of the following informalities: “are configured and arranged move” seems to be missing terminology.  Appropriate correction is required.
Claim 27, line 1 “move” should be --moving--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 5, sets forth “generally conical” this is indefinite because other shapes than conical are not recited in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,12-14,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter et al. (4,148,121) in view of Lee (265,106).  Butter discloses a conical cross-section armature (mandrel; 1) having a length and a conical exterior shape (Fig. 4) with a helically shaped guide structure comprising a bending groove (2) with a bending edge wall (2a).  Butter discloses a motor (22) which rotates a drive coupler (drive pinion 24) coupling motor and shaft (23) wherein the drive coupler (24) engages an engagement meshing gear track (25) fixed on the conical armature (1; col. 5, lines 24-25) which causes the conical armature to rotate when the drive coupler (gear) is rotated (col. 5, lines 21-23).  Butter discloses a metal feed apparatus (5,6; Figs. 4 and 5; col. 4, lines 34-38) to provide, position and align metal stock (3) which is helically bent around the conical armature (Fig. 3) within the helically shaped guide structure (2a) while the conical armature is rotated.  Regarding claims 12 and 13, the conical armature is hollow (it has an interior; Fig. 4) and the guide structure (2a) is formed into (on) the conical armature.  Regarding claim 14, the motor is powered by an external source (electricity; col. 5, line 22).  Regarding claims 16 and 17, the helically shaped guide structure (2a) is a conical logarithmic helical shape (conical helix; Figs. 2,2a).  Butter does not disclose that the engagement track is on an outside of the conical armature.  Lee teaches that exterior gearing (c) on a hollow conical armature (a) engages a drive coupler (d; page 1, col. 1, lines 33-35) to rotate the mandrel and form a metal stock (g) in a helical guide (pins, f) as the mandrel is rotated.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the conical armature of Butter to have an exterior gear track as taught by Lee in order to rotate the mandrel with an external drive rather as opposed to an internal gear mesh.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter in view of Lee and further in view of Vondracek et al. (5,868,996).  Butter does not disclose a furnace for heating the metal stock prior to winding.  Vondracek teaches that a metal stock (3) is heated in a furnace (1) before being supplied to a winding apparatus (4).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat the metal stock of Butter in a furnace as taught by Vondracek in order to heat treat the metal before winding as is known in the metal winding art.  
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter in view of Lee and further in view of Prewitt (2,762,419).  Butter does not disclose that the one or more engagement tracks includes a first and second track forming a channel through which the metal stock is fed by the feeding apparatus.  Prewitt teaches a conical armature (1) with a first and second engagement tracks (walls of grooves; col. 2, lines 71-72) which are helically shaped channels (where 8 is pointing; Fig. 3) and a stock feed apparatus (35).  Regarding claim 8, Prewitt teaches that the channel is constructed and arranged to receive a plurality of stock (col. 2, lines 41-44).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the guide structure of Butter to have two walls and form a channel as taught by Prewitt in order to enclose the metal stock as it is being bent around the conical armature.
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter in view of Lee and further in view of Meserole (4,044,581).  Butter does not disclose that the engagement track is a chain drive.  Meserole teaches that a mandrel (26) is rotated by an engagement track and drive coupling comprising a drive chain (30) and a sprocket (28; col. 5, lines 8-11).  Regarding claim 15, the chain has a start (a link).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to substitute the sprocket and chain drive mandrel rotating structure for the gear drive of Butter in order to rotate the mandrel with an exterior chain drive.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter in view of Lee and further in view of Matsufuji et al. (3,864,952).  Butter does not disclose that the winding apparatus is located on a mobile frame.  Matsufuji teaches a winding apparatus (20) mounted on a frame (2) which is movable on rails (5,6) wherein the frame has guiding wheels (3,4).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to support the winding apparatus of Butter on a mobile frame as taught by Matsufuji in order to move the apparatus into a desired position in a shop for forming the metal stock.



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 10.  The prior art of record does not disclose that an engagement and drive coupler are configured to move the mobile support system along the pair of rails as the conical armature is rotated, including the limitations of base claim 1 and intervening claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725